Citation Nr: 0633676	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-00 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD). 

2. Entitlement to service connection for an acquired 
psychiatric disorder to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1979 to April 1983.  

This matter is before the Board of Veterans' Appeals  (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco Texas.  

The issue of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1. In a January 1999 rating decision, the RO denied service 
connection for PTSD; after the veteran was notified of the 
adverse determination and of her procedural and appellate 
rights, she did not appeal the rating decision.

2. The additional evidence submitted since the January 1999 
rating decision by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim of service connection for PTSD, and 
therefore raises a reasonable possibility of substantiating 
the claim.

3. An acquired psychiatric disorder to include bipolar 
disorder did not have onset in service, and there is no 
competent evidence of a nexus between the current bipolar 
disorder and service.


CONCLUSIONS OF LAW

1. The January 1999 rating decision by the RO, denying 
service connection for PTSD, became final.  38 U.S.C.A. § 
7105 (West 2002).  

2. New and material evidence has been presented since the 
January 1999 rating decision, and the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).  

3. Bipolar disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2006).


Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet.App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided the veteran VCAA notice by letters, dated in 
December 2002 and in December 2003.  The notices included the 
type of evidence needed to substantiate the claim to reopen, 
namely, new and material evidence, and the type of evidence 
necessary to establish the underlying claim of service 
connection, as well as the type of evidence needed to 
substantiate the claim of service connection, that is, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  


The veteran was notified that VA would obtain service medical 
records, VA records and records of other Federal agencies, 
and that she could submit private medical records or with her 
authorization VA would obtain any such records on her behalf.  
She was asked to submit evidence, which would include that in 
her possession.  The notice included the general provision 
for the effective date of the claims, that is, the date of 
receipt of the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable); and of and of Kent v. 
Nicholson, 20 Vet.App. 1 (2006) (elements of a new and 
material evidence claim).

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claim of service connection 
for an acquired psychiatric disorder, since the Board is 
denying this claim, no disability rating will be assigned, so 
there can be no possibility of any prejudice to the veteran 
with respect to any such defect in the VCAA notice required 
under Dingess at 19 Vet. App. 473.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notices does not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because she had a meaningful 
opportunity to participate effectively in the processing of 
the claims as she had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

On the claim of service connection for acquired psychiatric 
disorder to include bipolar disorder, there is no duty to 
obtain a VA examination or opinion because there is no 
competent evidence that may associate bipolar disorder to 
service. 38 C.F.R. § 3.159(c)(4)(i)(C). 

As the RO has requested all records identified by the veteran 
and as there are no outstanding records to obtain, the Board 
finds the duty to assist has been fulfilled.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The veteran claims that she suffers from PTSD as a result of 
a personal assault during service, specifically, that she was 
raped.

In a January 1999 rating decision, the RO denied service 
connection for PTSD because a verified stressor had not been 
established.  The veteran did not appeal this decision.  An 
unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 
5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at that time of the January 1999 
rating decision consisted of service medical records and 
records of medical treatment at a VA medical center.  The 
record was absent for any corroborative evidence of the 
claimed personal assault during service.

Since the January 1999 rating decision, the veteran has 
submitted additional evidence, including private treatment 
records and lay statements, and the RO has obtained VA 
records. 

In an August 2003 letter, DB stated that she was informed of 
the alleged rape in a letter from the veteran.  The August 
2003 letter is unclear as to whether DB received the letter 
from the veteran contemporaneous to the alleged assault or 
some time afterwards.  Also in the letter, there is reference 
to behavioral changes when the veteran returned home from 
service.  The letter from JEK also referred to behavioral 
changes in the veteran.  The letters are new evidence as the 
letters were received after the January 1999 rating decision, 
and the letters are material because the letters relate to an 
unestablished fact necessary to substantiate the claim, 
evidence of an in-service stressor, which was the basis for 
the previous denial of the claim.  As the veteran has been 
diagnosed with PTSD, the additional evidence raises a 
reasonable possibility of substantiating the claim.  Having 
found that new and material evidence has been submitted, the 
claim of service connection for PTSD is reopened.

Acquired Psychiatric Disorder, Bipolar Disorder 

The veteran contends that she currently suffers from an 
acquired psychiatric disorder to include bipolar disorder.  
She asserts that she received treatment for psychiatric 
complaints during service including a hospitalization for a 
nervous breakdown.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A § 1131; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The service medical records are absent for any complaints of 
or treatment for a psychiatric disorder.  The first evidence 
of treatment for a psychiatric disorder is in July 1993 when 
the veteran was admitted to Thomason Hospital and received 
diagnoses of bipolar disorder, mixed substance abuse, 
borderline personality disorder, and adjustment disorder with 
depressed mood.  In December 1996, the veteran was first 
treated by VA for psychiatric complaints.  Additional VA 
records through December 2002 document bipolar disorder.

The veteran has provided contradictory statements regarding 
whether she was treated during service for psychiatric 
symptoms and she has not provided sufficient information to 
request inpatient records.  Without additional information, a 
meaningful request of additional records can not be made. 

Also, the record does not contain competent medical evidence 
of a nexus between the veteran's currently psychiatric 
disorder and service.  The veteran's contention that her 
current psychiatric disorder had onset during service is not 
competent medical evidence.  

Nor can service connection be established based on chronicity 
of a psychiatric disorder during service, whether by the 
provisions of 38 C.F.R. §§ 3.307 and 3.309 or by continuity 
of symptomatology.  Ten years followed separation from 
service without any competent evidence of a psychiatric 
disorder.  In rendering a determination on the merits of a 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  Furthermore, this lack of 
evidence of treatment is itself evidence against a finding 
that the veteran's current acquired psychiatric disorder had 
its onset during service, within the one year presumptive 
period, or is otherwise related to service.  The Court has 
held that such negative evidence can be determinative.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Because there is no competent evidence of record showing that 
the veteran's current acquired psychiatric disorder, to 
include bipolar disorder, had its onset during service or is 
etiologically related to his service, her claim for service 
connection for this disorder must be denied.  

As the Board finds the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder, is denied.  

As new and material evidence has been presented, the claim of 
service connection for PTSD is reopened.  To this extent 
only, the appeal is granted. 


REMAND

A remand is required in this case to insure that the veteran 
has been properly notified of information and evidence that 
can substantiate her claim.  

The veteran's PTSD claim is based on allegations of personal 
assault.  Where, as here, the record does not contain 
conclusive documentation that a personal assault occurred, 
alternative evidence might still establish an inservice 
stressful incident.  See 38 C.F.R. § 3.304(f)(3).  In 
addition, under 38 C.F.R. § 3.304(f)(3), VA will not deny a 
post-traumatic stress disorder claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.

In this case, it does not appear that the veteran has been 
provided with notice in accordance with 38 C.F.R. § 
3.304(f)(3).  Any personal assault notice sent to the veteran 
in conjunction with her previously denied claim cannot 
substitute for proper notice with regard to her claim to 
reopen.  The VCAA notice letter dated in December 2002 did 
not provide the veteran with notice that evidence from other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor.  On remand, she should be so notified.  See also VA 
ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1"), Part VI, 
paragraph 11.38b(2).

Accordingly, the case is REMANDED for the following action:


1.  Ensure VCAA notice under 38 U.S.C.A. 
5103(a) and 38 C.F.R. § 3.159(b).  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Provide the veteran a development 
letter in accordance with 38 C.F.R. § 
3.304(f)(3).  See also M21-1, Part III, 
5.14, and Part VI, 11.37; and VBA Training 
Letter 05-04.  Associate a copy of the 
letter with the claims file and allow an 
appropriate time for a response.  

3.  If there is evidence verifying the 
claimed stressor, in accordance with all 
regulations applicable to PTSD claims 
based on personal assault, determine 
whether a medical examination and opinion 
is needed to make a decision on the claim.  
See 38 C.F.R. §§ 3.159(c)(4) and 
3.304(f)(3).  

If such an examination is indicated, the 
RO should provide the examiner with a 
summary of any verified stressor, as well 
as all evidence pertaining to changes in 
behavior at the time of the claimed 
stressor.  The examiner should also be 
notified that the veteran has reported a 
history of sexual assault prior to service 
as well as during service.  The claims 
files should be provided to the examiner 
in connection with the examination, and 
the examiner should indicate that the 
claims files have been reviewed.

If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that PTSD can be 
related to the stressor reported by the 
veteran and established as having occurred 
during her active service.  The examiner's 
conclusion should discuss any documented 
behavior changes following the alleged 
incident.  The examiner should comment on 
whether PTSD preexisted service and, if 
so, whether any verified stressor during 
service caused PTSD to worsen beyond the 
natural progression of the illness, as 
well as the presence or absence of any 
other traumatic events and their relevance 
to the current symptoms.  See M21-1, Part 
VI, 11.38e.  

4.  Thereafter, the RO should readjudicate 
the claim.  If any determination remains 
unfavorable to the veteran, furnish her and 
her representative a supplemental statement 
of the case and return the case to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


